Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147700                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  UAW, UAW LOCAL 6000, MICHIGAN                                                                                       Justices
  CORRECTIONS ORGANIZATION SEIU
  LOCAL 526, MICHIGAN PUBLIC EMPLOYEES
  SEIU LOCAL 517M, and MICHIGAN STATE
  EMPLOYEES ASSOCIATION AFSCME
  LOCAL 5,
             Plaintiffs-Appellants,
  v                                                                 SC: 147700
                                                                    COA: 314781
  NINO ERWIN GREEN, EDWARD D.
  CALLAGHAN, ROBERT LABRANT,
  GOVERNOR OF MICHIGAN, and ATTORNEY
  GENERAL,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 15, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. We direct the
  Clerk to schedule the oral argument in this case for the same future session of this Court
  when it will hear oral argument in Mich Coalition of State Employee Unions v Michigan
  (Docket No. 147758).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           s0122
                                                                               Clerk